                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


AMY BICKEL,

                       Plaintiff,
                                                              Case No. 21-cv-0051-bhl
       v.

ANDREW SAUL,

                       Defendant,


         ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
                PREPAYMENT OF THE FILING FEE (ECF NO. 3)


       Plaintiff Amy Bickel has filed a complaint seeking review of the decision of the
Commissioner of Social Security. Plaintiff has also filed An Affidavit Accompanying Motion
for Permission to Appeal In Forma Pauperis, asking to be allowed to proceed without paying the
filing fee. Based on the filing, which includes a signed declaration under penalty of perjury, the
Court concludes that Plaintiff cannot afford the filing fee. Accordingly,
       IT IS ORDERED that Plaintiff’s request to proceed without paying the filing fee is
GRANTED. Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
Court may later dismiss this case, if it determines that the statements in Plaintiff’s declaration are
untrue or that the action is frivolous or malicious, fails to state a claim upon which relief may be
granted, or seeks monetary relief against a defendant who is immune from such relief.

Dated at Milwaukee, Wisconsin this 15th day of January, 2021.

                                                       s/ Brett H. Ludwig
                                                       Brett H. Ludwig
                                                       United States District Judge




            Case 2:21-cv-00051-BHL Filed 01/15/21 Page 1 of 1 Document 4
